Decision of this court, handed down March 22, 1960 {ante, p. 778), amended so as to read as follows: Motion to dismiss proceeding granted, without costs, unless petitioner files note of issue, files and serves record and brief on or before April 19, 1960, and is ready for argument at the May Term of this court, in which event the motion is denied. Motion to dismiss proceeding upon the ground it is moot, denied. Motion by respondent to amend its answer so as to include the affirmative defense that the proceeding has become academic and moot and to include the stated allegations and exhibits granted. If the record has been printed the additional papers allowed by this motion may be filed in typewritten form. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.